     3:20-cv-04135-MGL      Date Filed 12/01/20   Entry Number 6   Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA

    Diontre J. Brown,                       )      C/A No.: 3:20-4135-MGL-SVH
                                            )
                        Plaintiff,          )
                                            )
          vs.                               )                 ORDER
                                            )
    John P. Meadors, Solicitor for the      )
    Third Judicial Circuit,                 )
                                            )
                        Defendant.          )
                                            )

      This is a civil action filed by a pro se plaintiff. Under Local Civ. Rule
73.02(B)(2)(e) (D.S.C.), pretrial proceedings in this action have been referred
to the assigned United States Magistrate Judge.

PAYMENT OF THE FILING FEE:

      Plaintiff has submitted an Application to Proceed Without Prepayment
of Fees and Affidavit and Financial Certificate, which is construed as a Motion
for Leave to Proceed in forma pauperis. A review of the Motion reveals that
Plaintiff does not have the funds to prepay the filing fee. Plaintiff’s Motion for
Leave to Proceed in forma pauperis is granted. [ECF No. 2].

TO THE CLERK OF COURT:

      This case is subject to summary dismissal based on an initial screening
conducted pursuant to 28 U.S.C. § 1915 and/or 28 U.S.C. § 1915A. Therefore,
the Clerk of Court shall not issue the summons or forward this matter to the
United States Marshal for service of process at this time.

TO PLAINTIFF:

      Plaintiff must place the civil action number listed above (C/A No.: 3:20-
4135-MGL-SVH) on any document provided to the court pursuant to this order.
Any future filings in this case must be sent to United States District Court,
901 Richland Street, Columbia, South Carolina 29201. All documents
requiring Plaintiff’s signature shall be signed with Plaintiff’s full legal name
written in Plaintiff’s own handwriting. Pro se litigants shall not use the
     3:20-cv-04135-MGL     Date Filed 12/01/20   Entry Number 6   Page 2 of 4




                                          2
“s/typed name” format used in the Electronic Case Filing System. In all future
filings with this court, Plaintiff is directed to use letter-sized (eight and one-
half inches by eleven inches) paper only, to write or type text on one side of a
sheet of paper only and not to write or type on both sides of any sheet of paper.
Plaintiff is further instructed not to write to the edge of the paper, but to
maintain one inch margins on the top, bottom, and sides of each paper
submitted.

      Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the
following important notice:

      You are ordered to always keep the Clerk of Court advised in
      writing (United States District Court, 901 Richland Street,
      Columbia, South Carolina 29201) if your address changes for any
      reason, so as to assure that orders or other matters that specify
      deadlines for you to meet will be received by you. If as a result of
      your failure to comply with this order, you fail to meet a deadline
      set by this court, your case may be dismissed for violating this
      order. Therefore, if you have a change of address before this case
      is ended, you must comply with this order by immediately advising
      the Clerk of Court in writing of such change of address and
      providing the court with the docket number of all pending cases
      you have filed with this court. Your failure to do so will not be
      excused by the court.

      IT IS SO ORDERED.



December 1, 2020                            Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge

 Plaintiff’s attention is directed to the important warning on the next page.
     3:20-cv-04135-MGL    Date Filed 12/01/20   Entry Number 6   Page 3 of 4




                            3
       IMPORTANT INFORMATION: PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

    ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE
AVAILABLE TO THE PUBLIC ON THE INTERNET THROUGH PACER
(PUBLIC ACCESS TO COURT ELECTRONIC RECORDS) AND THE
COURT’S ELECTRONIC CASE FILING SYSTEM. CERTAIN PERSONAL
IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN OR
SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

      Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy
protection of electronic or paper filings made with the court. Rule 5.2 applies
to ALL documents submitted for filing, including pleadings, exhibits to
pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal
identifying information in documents submitted for filing to any United States
District Court. If it is necessary to file a document that already contains
personal identifying information, the personal identifying information should
be “blacked out” or redacted prior to submitting the document to the Clerk of
Court for filing. A person filing any document containing their own personal
identifying information waives the protection of Rule 5.2(a) by filing the
information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s
social security number or a taxpayer identification number must be included
in a document, the filer may include only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be
mentioned, the filer may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a
document, the filer may include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the
filer may include only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license
numbers and alien registration numbers – may be sought under Rule
5.2(d)(filings made under seal) and (e) (protective orders).
3:20-cv-04135-MGL   Date Filed 12/01/20   Entry Number 6   Page 4 of 4




                                 4
